TALLMAN,
Circuit Judge, concurring:
I join the court’s disposition because I am required to do so by the law of this circuit. United States v. Erskine, 355 F.3d 1161 (9th Cir.2004); United States v. Forrester, 495 F.3d 1041 (9th Cir.2007). Were I writing on a clean slate, I would follow the more enlightened view articulated in Judge Kozinski’s concurrence to United States v. Balough, 820 F.2d 1485, 1490-91 (9th Cir.1987), rejecting the “rote recitation of mechanical formulas ... [which] [a]ppellate judges are fond of inventing ... to constrain trial courts.” Id. I am satisfied on the record as a whole that Coppola knowingly and intelligently waived his right to counsel. But until the Supreme Court corrects the error of our mechanistic ways, I must abide the law of my circuit.